DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/656886 filed on March 29, 2022 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending.  Claims 1- 20 are rejected under Double Patenting.  Claims 1-5, 8-17 and 20 are rejected under 103.  Claims 6, 7, 18 and 19 have allowable subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. US 11,314,584.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/656886
11,314,584 (17/105036)
1. A computer system comprising: one or more processing devices and at least one memory device operably coupled to the one or more processing devices, the one or more processing devices are configured to: determine one or more predicted replacement values for one or more potentially erroneous data instances in a time series data stream; and resolve the one or more potentially erroneous data instances with one predicted replacement value of the one or more predicted replacement values in the time series data stream.
1. A computer system comprising: one or more processing devices and at least one memory device operably coupled to the one or more processing devices, the one or more processing devices are configured to: identify one or more potentially erroneous data instances in a time series data stream; determine one or more predicted replacement values for the one or more potentially erroneous data instances in the time series data stream; determine a confidence value for each predicted replacement value of the one or more predicted replacement values; resolve the one or more potentially erroneous data instances in the time series data stream with one predicted replacement value of the one or more predicted replacement values; and generate an explanatory basis for the resolution of the one or more potentially erroneous data instances in the time series data stream.
2. The system of claim 1, wherein the one or more processing devices are further configured to: identify the one or more potentially erroneous data instances in the time series data stream; and identify one or more key performance indicators (KPIs) impacted through the one or more potentially erroneous data instances.
2. The system of claim 1, wherein the one or more processing devices are further configured to: identify one or more key performance indicators (KPIs) impacted through the one or more potentially erroneous data instances.
3. The system of claim 2, wherein the one or more processing devices are further configured to: determine one or more KPI formulation characteristics are associated with the one or more potentially erroneous data instances, wherein each KPI of the one or more KPIs includes one or more formulations thereof, each formulation of the one or more formulations includes one or more characteristics thereof.
3. The system of claim 2, wherein the one or more processing devices are further configured to: determine one or more KPI formulation characteristics are associated with the one or more potentially erroneous data instances, wherein each KPI of the one or more KPIs includes one or more formulations thereof, each formulation of the one or more formulations includes one or more characteristics thereof.
4. The system of claim 3, wherein the one or more processing devices are further configured to: analyze KPI formulations that are observable, thereby analyzing observable box formulations; and analyze KPI formulations that are non-observable, thereby analyzing unobservable box formulations.
4. The system of claim 3, wherein the one or more processing devices are further configured to: analyze KPI formulations that are observable, thereby analyzing observable box formulations; and analyze KPI formulations that are non-observable, thereby analyzing unobservable box formulations.
5. The system of claim 3, wherein the one or more processing devices are further configured to: generate one or more simulation snapshots, wherein each simulation snapshot of the one or more simulation snapshots includes one or more imputed values, wherein each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics.
5. The system of claim 3, wherein the one or more processing devices are further configured to: generate one or more simulation snapshots, wherein each simulation snapshot of the one or more simulation snapshots includes one or more imputed values, wherein each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics.
6. The system of claim 5, wherein the one or more processing devices are further configured to: generate a plurality of simulation snapshots through point-based simulations comprising: generate a plurality of inferred data points from the one or more potentially erroneous data instances comprising alternately assigning one of a discrete correct label and a discrete erroneous label to each potentially erroneous data instance of the one or more potentially erroneous data instances; generate a set of all possible combinations of the plurality of inferred data points; determine probabilities of the plurality of inferred data points actually being erroneous; and generate the plurality of point-based simulation snapshots on only a subset of the set of all possible combinations of the plurality of inferred data points, wherein each point-based simulation snapshot of the plurality of point-based simulation snapshots includes the one or more imputed values; and generate a plurality of simulation snapshots through method-based simulations comprising: generate the one or more imputed values for each potentially erroneous data instance, wherein each imputed value of the one or more imputed values is generated through a respective remediation operation.
6. The system of claim 5, wherein the one or more processing devices are further configured to: generate a plurality of simulation snapshots through point-based simulations comprising: generate a plurality of inferred data points from the one or more potentially erroneous data instances comprising alternately assigning one of a discrete correct label and a discrete erroneous label to each potentially erroneous data instance of the one or more potentially erroneous data instances; generate a set of all possible combinations of the plurality of inferred data points; determine probabilities of the plurality of inferred data points actually being erroneous; and generate the plurality of point-based simulation snapshots on only a subset of the set of all possible combinations of the plurality of inferred data points, wherein each point-based simulation snapshot of the plurality of point-based simulation snapshots includes the one or more imputed values; and generate a plurality of simulation snapshots through method-based simulations comprising: generate the one or more imputed values for each potentially erroneous data instance, wherein each imputed value of the one or more imputed values is generated through a respective remediation operation.
7. The system of claim 6, wherein the one or more processing devices are further configured to: generate the subset of the set of all possible combinations of the plurality of inferred data points comprising employment of snapshot optimization features through using the KPI formulation characteristics.
7. The system of claim 6, wherein the one or more processing devices are further configured to: generate the subset of the set of all possible combinations of the plurality of inferred data points comprising employment of snapshot optimization features through using the KPI formulation characteristics.
8. The system of claim 1, wherein the one or more processing devices are further configured to: determine a confidence value for each predicted replacement value of the one or more predicted replacement values in the time series data stream; generate an explanatory basis for the resolution of the one or more potentially erroneous data instances in the time series data stream; and resolve the one or more potentially erroneous data instances and generate the explanatory basis for the resolution of the one or more potentially erroneous data instances through one or more of quantity-based confidence measures and spread-based confidence measures.
8. The system of claim 1, wherein the one or more processing devices are further configured to: resolve the one or more potentially erroneous data instances and generate the explanatory basis for the resolution of the one or more potentially erroneous data instances through one or more of quantity-based confidence measures and spread-based confidence measures.
9. A computer program product, comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer storage media, the program instructions comprising: program instructions to determine one or more predicted replacement values for one or more potentially erroneous data instances in a time series data stream; and program instructions to resolve the one or more potentially erroneous data instances with one predicted replacement value of the one or more predicted replacement values in the time series data stream.
9. A computer program product, comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer storage media, the program instructions comprising: program instructions to identify one or more potentially erroneous data instances in a time series data stream; program instructions to determine one or more predicted replacement values for the one or more potentially erroneous data instances in the time series data stream; program instructions to determine a confidence value for each predicted replacement value of the one or more predicted replacement values; program instructions to resolve the one or more potentially erroneous data instances in the time series data stream with one predicted replacement value of the one or more predicted replacement values; and program instructions to generate an explanatory basis for the resolution of the one or more potentially erroneous data instances in the time series data stream.
10. The computer program product of claim 9, further comprising: program instructions to identify the one or more potentially erroneous data instances in the time series data stream; and program instructions to identify one or more key performance indicators (KPIs) impacted through the one or more potentially erroneous data instances.
10. The computer program product of claim 9, further comprising: program instructions to identify one or more key performance indicators (KPIs) impacted through the one or more potentially erroneous data instances.
11. The computer program product of claim 10, further comprising: program instructions to determine one or more of KPI formulation characteristics are associated with the one or more potentially erroneous data instances, wherein each KPI of the one or more KPIs includes one or more formulations thereof, each formulation of the one or more formulations includes one or more characteristics thereof.
11. The computer program product of claim 10, further comprising: program instructions to determine one or more of KPI formulation characteristics are associated with the one or more potentially erroneous data instances, wherein each KPI of the one or more KPIs includes one or more formulations thereof, each formulation of the one or more formulations includes one or more characteristics thereof.
12. The computer program product of claim 11, further comprising: program instructions to generate one or more simulation snapshots, wherein each simulation snapshot of the one or more simulation snapshots includes the one or more imputed values, wherein each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics.
12. The computer program product of claim 11, further comprising: program instructions to generate one or more simulation snapshots, wherein each simulation snapshot of the one or more simulation snapshots includes the one or more imputed values, wherein each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics.
13. A computer-implemented method comprising: determining one or more predicted replacement values for one or more potentially erroneous data instances in a time series data stream; and resolving the one or more potentially erroneous data instances with one predicted value of the one or more predicted values in the time series data stream.
13. A computer-implemented method comprising: identifying one or more potentially erroneous data instances in a time series data stream; determining one or more predicted replacement values for the one or more potentially erroneous data instances in the time series data stream; determining a confidence value for each predicted replacement value of the one or more predicted replacement values; resolving the one or more potentially erroneous data instances in the time series data stream with one predicted value of the one or more predicted values; and generating an explanatory basis for the resolution of the one or more potentially erroneous data instances in the time series data stream.
 14. The method of claim 13, further comprising: identifying the one or more potentially erroneous data instances in the time series data stream; and identifying one or more key performance indicators (KPIs) impacted through the one or more potentially erroneous data instances.
14. The method of claim 13, further comprising: identifying one or more key performance indicators (KPIs) impacted through the one or more potentially erroneous data instances.
15. The method of claim 14, wherein each KPI of the one or more KPIs includes one or more formulations thereof, each formulation of the one or more formulations includes one or more characteristics thereof, the method further comprising: determining one or more of the KPI formulation characteristics are associated with the one or more potentially erroneous data instances.
15. The method of claim 14, wherein each KPI of the one or more KPIs includes one or more formulations thereof, each formulation of the one or more formulations includes one or more characteristics thereof, the method further comprising: determining one or more of the KPI formulation characteristics are associated with the one or more potentially erroneous data instances.
16. The method of claim 15, wherein determining the one or more KPI formulation characteristics comprises: analyzing KPI formulations that are observable, thereby analyzing observable box formulations; and analyzing KPI formulations that are non-observable, thereby analyzing unobservable box formulations.
16. The method of claim 15, wherein determining the one or more KPI formulation characteristics comprises: analyzing KPI formulations that are observable, thereby analyzing observable box formulations; and analyzing KPI formulations that are non-observable, thereby analyzing unobservable box formulations.
17. The method of claim 15, wherein determining the one or more predicted replacement values comprises: generating one or more simulation snapshots, wherein each simulation snapshot of the one or more simulation snapshots includes the one or more imputed values, wherein each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics.
17. The method of claim 15, wherein determining the one or more predicted replacement values comprises: generating one or more simulation snapshots, wherein each simulation snapshot of the one or more simulation snapshots includes the one or more imputed values, wherein each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics.
18. The method of claim 17, further comprising one or more of: generating a plurality of simulation snapshots through point-based simulations comprising: generating a plurality of inferred data points from the one or more potentially erroneous data instances comprising alternately assigning one of a discrete correct label and a discrete erroneous label to each potentially erroneous data instance of the one or more potentially erroneous data instances; generating a set of all possible combinations of the plurality of inferred data points; determining probabilities of the plurality of inferred data points actually being erroneous; and generating the plurality of point-based simulation snapshots on only a subset of the set of all possible combinations of the plurality of inferred data points, wherein each point-based simulation snapshot of the plurality of point-based simulation snapshots includes the one or more imputed values; and generating a plurality of simulation snapshots through method-based simulations comprising: generating the one or more imputed values for each potentially erroneous data instance, wherein each imputed value of the one or more imputed values is generated through a respective remediation operation.
18. The method of claim 17, further comprising one or more of: generating a plurality of simulation snapshots through point-based simulations comprising: generating a plurality of inferred data points from the one or more potentially erroneous data instances comprising alternately assigning one of a discrete correct label and a discrete erroneous label to each potentially erroneous data instance of the one or more potentially erroneous data instances; generating a set of all possible combinations of the plurality of inferred data points; determining probabilities of the plurality of inferred data points actually being erroneous; and generating the plurality of point-based simulation snapshots on only a subset of the set of all possible combinations of the plurality of inferred data points, wherein each point-based simulation snapshot of the plurality of point-based simulation snapshots includes the one or more imputed values; and generating a plurality of simulation snapshots through method-based simulations comprising: generating the one or more imputed values for each potentially erroneous data instance, wherein each imputed value of the one or more imputed values is generated through a respective remediation operation.
19. The method of claim 18, further comprising: generating the subset of the set of all possible combinations of the plurality of inferred data points comprising employing snapshot optimization features through using the KPI formulation characteristics.
19. The method of claim 18, further comprising: generating the subset of the set of all possible combinations of the plurality of inferred data points comprising employing snapshot optimization features through using the KPI formulation characteristics.
20. The method of claim 13, further comprising: determining a confidence value for each predicted replacement value of the one or more predicted replacement values in the time series data stream; generating an explanatory basis for the resolution of the one or more potentially erroneous data instances in the time series data stream; and using one or more of quantity-based confidence measures and spread-based confidence measures.
20. The method of claim 13, wherein resolving the one or more potentially erroneous data instances and generating the explanatory basis comprises: using one or more of quantity-based confidence measures and spread-based confidence measures.



The claims of U.S. Patent No. US 11,314,584 B2 do not explicitly teach determining a confidence value for each predicted replacement value of the one or more predicted replacement values.
However, Garudadri (US Patent Application 2009/0259922) teaches a higher metric value may indicate a lower level of confidence in the accuracy of the error correction process. In this example, a metric value (e.g., a value of 0) that indicates that the decoder did not correct any code-words in the block may be used to determine that the block does not have any bits in error. Similarly, a metric value that indicates that the decoder corrected one code-word in the block may be used to determine that the block no longer has any errors, in paragraph 47.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 11,314,584 B2 with a confidence value for each predicted replacement value of the one or more predicted replacement values as taught by Garudadri because a confidence value can be calculated.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 13 is/are rejected under 35 U.S.C. 102 as being anticipated by Shiozaki (US Patent Application 2016/0155056 A1).


Claim 1, Shiozaki teaches a computer system (View Shiozaki ¶ 87; computer) comprising: one or more processing devices and at least one memory device operably coupled to the one or more processing devices (View Shiozaki ¶ 29, 87; CPU and memory), the one or more processing devices are configured to: determine one or more predicted replacement values for one or more potentially erroneous data instances in a time series data stream (View Shiozaki ¶ 4, 30; prediction value, time series data); and resolve the one or more potentially erroneous data instances with one predicted replacement value of the one or more predicted replacement values in the time series data stream (View Shiozaki ¶ 4, 30; replace actual value with prediction value).
Claim 9 is the medium corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
Claim 13 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US Patent Application 2016/0155056 A1) and further in view of Khidekel (US Patent Application 2018/0225587).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Shiozaki further teaches the one or more processing devices are further configured to: identify the one or more potentially erroneous data instances in the time series data stream (View Shiozaki ¶ 4, 30; abnormal value).

Shiozaki does not explicitly teach identify one or more key performance indicators (KPIs) impacted through the one or more potentially erroneous data instances.

However, Khidekel further teaches identify one or more key performance indicators (KPIs) impacted through the one or more potentially erroneous data instances (View Khidekel ¶ 93; KPI to determine error probability).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shiozaki with identify one or more key performance indicators (KPIs) impacted through the one or more potentially erroneous data instances since it is known in the art that KPIs can be identified (View Khidekel ¶ 93).  Such modification would have allowed an error probability to be determined for a time series data stream.
Claim 10 is the medium corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.
Claim 14 is the method corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Khidekel further teaches the one or more processing devices are further configured to: determine one or more KPI formulation characteristics are associated with the one or more potentially erroneous data instances (View Khidekel ¶ 93; KPI to determine error probability), wherein each KPI of the one or more KPIs includes one or more formulations thereof, each formulation of the one or more formulations includes one or more characteristics thereof (View Khidekel ¶ 93; parameter values).

Claim 11 is the medium corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.
Claim 15 is the method corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US Patent Application 2016/0155056 A1) in view of Khidekel (US Patent Application 2018/0225587) in view of Bodiga (US Patent Application 2021/0051503) and further in view of Morariu (US Patent Application 2020/0076675).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.   The combination of teachings does not explicitly teach the one or more processing devices are further configured to: analyze KPI formulations that are observable, thereby analyzing observable box formulations; and analyze KPI formulations that are non-observable, thereby analyzing unobservable box formulations.

However, Bodiga teaches the one or more processing devices are further configured to: analyze KPI formulations that are observable, thereby analyzing observable box formulations (View Bodiga ¶ 48, 49, 96; analyze KPI data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the one or more processing devices are further configured to: analyze KPI formulations that are observable, thereby analyzing observable box formulations since it is known in the art that KPIs can be analyzed (View Bodiga ¶ 48, 49, 96).  Such modification would have allowed an error probability to be determined after analyzing KPI data.

The combination of teachings does not explicitly teach analyze KPI formulations that are non-observable, thereby analyzing unobservable box formulations.

However, Morariu teaches analyze KPI formulations that are non-observable, thereby analyzing unobservable box formulations (View Morariu ¶ 41; mask insignificant data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with analyze KPI formulations that are non-observable, thereby analyzing unobservable box formulations since it is known in the art that KPIs can be masked (View Morariu ¶ 41).  Such modification would have allowed an error probability to be determined after analyzing masked KPI data.

Claim 16 is the method corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 5, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US Patent Application 2016/0155056 A1) in view of Khidekel (US Patent Application 2018/0225587) in view of Bishop (US Patent Application 2019/0251213) and further in view of Bitar (US Patent Application 2009/0281783).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 3.   The combination of teachings does not explicitly teach the one or more processing devices are further configured to: generate one or more simulation snapshots, wherein each simulation snapshot of the one or more simulation snapshots includes one or more imputed values, wherein each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics.

However, Bishop teaches devices are further configured to: generate one or more simulation snapshots, wherein each simulation snapshot of the one or more simulation snapshots includes one or more imputed values (View Bishop ¶ 3, 4; generate simulation snapshot).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with devices are further configured to: generate one or more simulation snapshots, wherein each simulation snapshot of the one or more simulation snapshots includes one or more imputed values since it is known in the art that a simulation snapshot can be generated (View Bishop ¶ 3, 4).  Such modification would have allowed a simulation snapshot of a times series data stream to be generated.

The combination of teachings does not explicitly teach wherein each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics.

However, Bitar teaches wherein each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics (View Bitar ¶ 17, 20, 61; performance estimation).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each predicted replacement value of the one or more predicted replacement values is at least partially based on the one or more imputed values and the one or more KPI formulation characteristics since it is known in the art that a performance to be estimated (View Bitar ¶ 17, 20, 61).  Such modification would have allowed a performance to be estimated based on KPI data.

Claim 12 is the medium corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.
Claim 17 is the method corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US Patent Application 2016/0155056 A1) in view of Garudadri (US Patent Application 2009/0259922) and further in view of Ramachandran (US Patent Application 2019/0377623).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.   The combination of teachings does not explicitly teach determine a confidence value for each predicted replacement value of the one or more predicted replacement values in the time series data stream; generate an explanatory basis for the resolution of the one or more potentially erroneous data instances in the time series data stream; and resolve the one or more potentially erroneous data instances and generate the explanatory basis for the resolution of the one or more potentially erroneous data instances through one or more of quantity-based confidence measures and spread-based confidence measures.

However, Garudadri teaches determine a confidence value for each predicted replacement value of the one or more predicted replacement values in the time series data stream (View Garudadri ¶ 47; metric value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determine a confidence value for each predicted replacement value of the one or more predicted replacement values in the time series data stream since it is known in the art that a confidence value can be calculated (View Garudadri ¶ 47).  Such modification would have allowed a replacement value to be predicted based on a confidence value.

The combination of teachings does not explicitly teach generate an explanatory basis for the resolution of the one or more potentially erroneous data instances in the time series data stream; and resolve the one or more potentially erroneous data instances and generate the explanatory basis for the resolution of the one or more potentially erroneous data instances through one or more of quantity-based confidence measures and spread-based confidence measures.

However, Ramachandran teaches generate an explanatory basis for the resolution of the one or more potentially erroneous data instances in the time series data stream (View Ramachandran ¶ 15, 30, 47; error code responding to error occurrence); and resolve the one or more potentially erroneous data instances and generate the explanatory basis for the resolution of the one or more potentially erroneous data instances through one or more of quantity-based confidence measures and spread-based confidence measures (View Ramachandran ¶ 14, 38; error resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with generate an explanatory basis for the resolution of the one or more potentially erroneous data instances in the time series data stream; and resolve the one or more potentially erroneous data instances and generate the explanatory basis for the resolution of the one or more potentially erroneous data instances through one or more of quantity-based confidence measures and spread-based confidence measures since it is known in the art that an error code identifies an error (View Ramachandran ¶ 14, 15, 30, 38, 47).  Such modification would have allowed a time series stream error to be resolved.

Claim 20 is the method corresponding to the system of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Prior Art Made of Record

Aoyama et al. (U.S. Patent Application No. 2009/0299933), teaches time series data predicting unit.
Poghosyan (U.S. Patent Application No. 2020/0065213) teaches errors computed for forecasted series data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114